Citation Nr: 1418190	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  12-23 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and K. C.

ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1971.  The Appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2011 of the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In March 2013, the Appellant appeared at a hearing before the undersigned Veterans Law Judge in March 2013.  A transcript of the hearing is of record.

The claim of service connection for the cause of the Veteran's death is REMANDED to the RO via the Appeals Management Center in Washington, DC.


REMAND 

The Veteran served in Vietnam during the Vietnam era.  According to the death certificate, Veteran died in August 2009 and the immediate cause of death was myocardial infarction.  An autopsy was not performed.

At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder and diabetes mellitus with moderate non-proliferative diabetic retinopathy.






Since 2004, the Veteran had chronic renal insufficiency due to uncontrolled essential hypertension with evidence of cardiomyopathy by left ventricular hypertrophy. 

On VA examination in August 2009, five days prior to the Veteran's death, the VA examiner stated that the Veteran's end stage renal disease, for which he received dialysis three days a week, was due to long-standing uncontrolled hypertension, which was unrelated to diabetes.

In April 2010, a VA examiner reviewed the Veteran's file and expressed the opinion that the single most significant contributing factor of the Veteran's fatal myocardial infarction was his longstanding, very poorly controlled, hypertension.  

There is a presumption of service connection for ischemic heart disease, including myocardial infarction, atherosclerotic cardiovascular disease, and coronary artery disease for a Veteran who served in Vietnam during the Vietnam era as the Veteran did.  The presumption is rebuttable where there is affirmative evidence to the contrary. 

As the evidence is insufficient to decide the claim, further development under the duty to assist is needed. 

Accordingly, the claim is REMANDED for the following action.

1.  Arrange to have the Veteran's file reviewed by a VA examiner, who has not previously examined the Veteran, to determine: 




Whether the intercurrent hypertension, which is a recognized cause of a myocardial infarction, and which was present between date of the Veteran's separation from service in 1971 and the onset of the myocardial infarction in 2009, supports the conclusion that the myocardial infarction was not incurred in service due to exposure to Agent Orange on the basis of sound medical reasoning?  

2.  After the above development, adjudicate the claim.  If the benefit is denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
George E. Guido Jr
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).





Department of Veterans Affairs


